Citation Nr: 0026854	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the initial noncompensable rating for 
service-connected lichen striatus of the abdomen.

2.  Propriety of the initial noncompensable rating for 
service-connected muscle tension headaches.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1988 to March 
1992.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating action 
of the RO.  In an August 1996 decision, the Board granted 
service connection for headaches and lichen striatus.  In a 
September 1996 rating decision, the RO effectuated the Board 
decision, granting service connection.  Noncompensable 
evaluations were assigned for the service-connected lichen 
striatus on the abdomen and for the service-connected tension 
headaches, effective on April 1, 1992.  The veteran disagreed 
with the ratings assigned and perfected his appeal as to 
those issues.  The Board remanded the case in July 1997 and 
November 1998 for further development.



FINDINGS OF FACT

1.  The veteran's service-connected lichen striatus on the 
abdomen is productive of slight itching.

2.  The veteran's service-connected lichen striatus on the 
abdomen has not been shown to be productive of exfoliation, 
exudation or marked disfigurement.

3.  The veteran's service-connected headaches are of the 
muscle tension type which occur once or twice per month and 
are manifested by subjective complaints of pain.

4.  The veteran's service-connected headaches have not been 
shown to be manifested by characteristic prostrating attacks 
occurring on an average once per month over the last several 
months.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
service-connected lichen striatus of the abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
including Diagnostic Code 7899-7806 (1999).  

2.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected muscle tension headaches 
have been met; however, the criteria for a rating in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.124a, including Diagnostic Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

At a January 1992 VA neurologic examination, the veteran 
indicated that his headaches were present every day.  The 
examiner noted that the veteran had a fairly straightforward 
history of muscle tension headaches.

At a January 1992 VA dermatology examination, the veteran 
indicated that he had developed a lesion on the right lower 
abdomen during service.  The physical examination revealed 
erythematous papules on a hyperpigmented background in a 
linear distribution on the right abdomen.  The diagnosis was 
that of lichen striatus.

In January 1998, the veteran was afforded VA dermatology and 
neurologic examinations.  Physical examination of the skin 
revealed a line of erythematous papules less than 3 mm in 
diameter on the right low abdomen.  The diagnosis was that of 
low right abdomen was epidermal nevus.

During the neurologic examination, the veteran indicated that 
his headaches occurred daily and involved the whole head.  
Typical attacks lasted two to three hours with an "ache" 
pain, not a throbbing pain.  The veteran complained of some 
nausea associated with the headaches but no aura.  Ice bags 
and hot water appeared to offer no relief.  Diagnosis was 
that of muscle tension headaches, neurologically negative.

The veteran was afforded dermatology and neurological 
examinations on a fee basis in April 1999.

During an examination of the skin, the veteran indicated that 
a rash appeared on his abdomen at random and that it itched 
very badly.  The veteran reportedly used medication for the 
itching, but found no relief.  On examination of the skin, 
the veteran had no exfoliation or exudation.  There had been 
itching and extensive lesions, according to the veteran, but 
they were not present at the time of the examination.  The 
examiner indicated that they were very unimpressive.  There 
was no marked disfigurement.  The skin disease was present on 
the right upper abdomen and right upper quadrant of the 
abdominal wall.  There were no ulcerations or crusting.  The 
diagnosis was that of lichen striatus of the abdomen.  The 
examiner noted that the condition did not interfere with his 
work or daily activities, although the veteran stated that, 
at times, it became very aggravating and caused him a lot of 
preoccupation with the itching and scratching of the area.

During the April 1999 neurological examination, the veteran 
complained of two types of headaches.  The first was a low 
intensity vertex pain which was present on an almost daily 
basis.  The veteran indicated that he experienced some mild 
nausea with this type of headache.  The headache could last 
one to two weeks, but he reported that he could go as long as 
a month without any cephalgia.  The veteran indicated that 
bright lights exacerbated the pain and that lying in a dark 
quiet room afforded him some relief.  The veteran also 
complained of more severe headaches which occurred less 
frequently, averaging one to two per month.  The veteran 
indicated that he would typically awaken with the pain and 
described the location as holocephalic.  The pain was more 
intense, rated as a 7 on a 10 point scale.  The headaches 
were associated with nausea, photophobia and phonophobia.  
The veteran never had emesis, visual changes, vertigo or any 
other complicated neurologic features.  

Physical examination did not reveal any neurological 
abnormalities.  The impression was that of muscle tension 
headaches.  The veteran had been having frequent headaches 
for the previous eight years without any obvious 
precipitating illness or trauma.  Most of the headaches were 
moderate in intensity, although one to two times per month 
the veteran would have a severe headache.  The veteran was 
not treating the headaches with medication and had never 
previously been on any prophylactic medication trials.  On 
infrequent occasions, he used Aleve and found that to be only 
modestly effective.  Finally, the examiner noted that, 
although the veteran preferred to lie in a dark room if he 
had one of his severe headaches, he was still able to 
function with his pain.

II.  Legal Analysis

The Board finds that the veteran's claims that higher ratings 
are warranted for his service-connected disabilities are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

A.  Lichen striatus

In assessing the rating to be assigned for the veteran's 
service-connected lichen striatus on the abdomen, the Board 
initially observes that the RO rated the veteran's disability 
by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806, for eczema.  

Under Diagnostic Code 7806, a noncompensable rating is 
assigned for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned for benign skin growths with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
with exudation or constant itching, extensive lesions or 
marked disfigurement.  A 50 percent rating is assigned with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where it is exceptionally 
repugnant.

In this case, the veteran's service-connected lichen striatus 
on the abdomen does not involve an exposed surface or 
extensive area.  Examinations show that the veteran's lichen 
striatus is not productive of exfoliation, exudation or 
marked disfigurement.  Although the veteran complained of 
random rashes with itching, the examiner noted that any 
extensive lesions noted by the veteran were unimpressive at 
the time of the examination.  Moreover, the examiner 
indicated that the service-connected lichen striatus did not 
interfere with his work or daily activities.

In order for the veteran's service-connected disability to 
warrant a compensable rating, the medical evidence would have 
to show exfoliation, exudation or itching involving an 
exposed surface or extensive area.  This is not shown by the 
current evidence of record.

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected lichen striatus 
has been noncompensably disabling during the entire course of 
the appeal. 

B.  Tension headaches

In assessing the rating to be assigned for the veteran's 
service-connected tension headaches, the Board initially 
observes that the RO rated the veteran's disability by 
analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100, 
for migraine.  

Under Diagnostic Code 8100 for migraine headaches, a 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in two months over last 
several months, and a 30 percent rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months.  To 
warrant a 50 percent rating under Diagnostic Code 8100, the 
medical evidence must show very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

In this case, the veteran's service-connected tension 
headaches occur once or twice per month.  The veteran has 
nausea associated with the headaches, and he finds only 
modest relief with medication.  The examiner in April 1999 
indicated a diagnosis of tension headaches, severe once or 
twice per month.  Although the examiner noted that the 
veteran was able to function with his pain, the Board finds 
that the medical evidence shows that the veteran suffers from 
severe headaches averaging once or twice per month.  As such, 
the Board finds that the severity of the veteran's service-
connected tension headaches warrant a rating of 10 percent, 
but not more, under Diagnostic Code 8100.  In this regard, 
the Board points out that the medical evidence of record does 
not show that the veteran suffers from characteristic 
prostrating attacks.  The veteran is not currently taking 
prescribed medication for the headaches, and the April 1999 
examiner noted that the veteran was still able to function 
with his pain.  Moreover, the veteran has not provided any 
evidence to show that he has missed time from work due to his 
headaches.  As such, a 30 percent rating under Diagnostic 
Code 8100 is not appropriate. 

Accordingly, the medical evidence supports the veteran's 
dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for service-
connected tension headaches, and a schedular rating of 10 
percent, but not more, is warranted from the effective date 
of service connection.  

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected disabilities as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds, however, that the veteran's service-
connected disorders are shown to have warranted the 
assignment of the current ratings during the entire course of 
this appeal.



ORDER

An initial compensable rating for the service-connected 
lichen striatus on the abdomen is denied.

A schedular rating of 10 percent, but not more, is granted 
for the service-connected tension headaches from the 
effective date of service connection.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

